Citation Nr: 1215828	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  03-02 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUE

Entitlement to an initial rating greater than 20 percent (10 percent for each shoulder) for bilateral residuals of acromioplasty of the shoulders, claimed as arthritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and E.R.


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel
INTRODUCTION

The Veteran had active military service from February 1986 to April 2000. 

This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  In an October 2011 Memorandum decision, the Court vacated the portion of the December 2008 Board decision that denied the appeals for ratings in excess of 10 percent for residuals of acromioplasty of each shoulder, and remanded the matter.  

In December 2008, this matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2001 rating decision of the RO in Houston, Texas, which granted service connection for the bilateral shoulder residuals of acromioplasty assigning initial 10 percent ratings.  

The Board decided three other claims which were abandoned by the Veteran on appeal.  These issues were not returned to the Board's jurisdiction by the Court and they will not be addressed further. 

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The Veteran submitted evidence in March 2012, received subsequent to the final consideration of the claim by the RO.  The Veteran has waived RO consideration of that evidence.  The Veteran also pursued other claims during the pendency of this appeal, records of which are associated with the claims file.  The additional records do not pertain to his shoulders.  The Board may consider the appeal.  See 38 C.F.R.  § 20.1304(c) (2011).

The Veteran has submitted a March 2012 statement indicating that he requested (past tense) a videoconference hearing in 2003.  This is correct.  In this regard, the Veteran testified before the undersigned at a September 2008 videoconference hearing.  A transcript has been associated with the file.  The Veteran has not argued that he should receive another hearing and the Board sees no cause to offer him one.  See, e.g., Arneson v. Shinseki, 24 Vet. App. 379, 386 (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran submitted a June 2011 imaging report for his shoulders in March 2012.  The imaging showed physical impingement of the supraspinatous tendon and capsular bulging with periarticular edema in the left shoulder and impingement of the supraspinatous tendon and mild fraying of the bursal sided surface of the tendon in the right shoulder.  The Veteran's last VA examination in connection with his claim was in December 2007.  At that time, he did not have these findings.  As the Veteran was last afforded an examination over four years ago and the evidence suggests an increase in symptomatology since that time, the Board finds that an additional evaluation would be helpful in resolving the issues raised by the instant appeal.  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

The Board observes that the appellant has been receiving treatment through the San Antonio VA Medical Center (MC) on an ongoing basis.  The records on file reflect treatment only through January 2008.  To correctly assess the Veteran's current disability, all records of shoulder treatment from January 2008 to the present must be considered.  Therefore, those records must be obtained for the file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment records from San Antonio VAMC for treatment concerning the shoulder disabilities from January 2008 to the present.  All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available.

2.  Schedule the Veteran for a VA examination to determine the current nature and severity of his residuals of acromioplasty shoulder disabilities.  Sufficient evaluations should be scheduled to evaluate the Veteran's symptomatology.  All indicated tests and studies should be accomplished and the findings then reported in detail.

The examiner should identify the limitation of activity imposed by the Veteran's service-connected residuals of acromioplasty shoulder disabilities with a full description of the effect of the disabilities upon his ordinary activities.  The examiner should fully describe any weakened movement, excess fatigability, and incoordination present.

3.  Then, the RO should readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


